                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:19-CV-220-D

CANDIS FLOYD, individually and on behalf               )
of others similarly situated,                          )
                                                       )
                      Plaintiff                        )
                                                       )
              v.                                       )
                                                       )
NATIVE ANGELS HOME CARE AGENCY,                        )
INC., BOBBIE JACOBS-GRAFF AR, and                      )
LESA JACOBS,                                           )
                                                       )
                      Defendants                       )

       Premises considered:

       IT IS HEREBY ORDERED that Exhibits "B" and "D" to the Settlement Agreement be

sealed permanently from public access only, with CM/ECF access permitted to the litigants'

counsel.

       SO ORDERED this        4-   day of   M~ 2021.




                                       United States District Judge
